John T. Reed Circuit and County Clerk Cleveland County P. O. Box 368 Rison, Arkansas
Dear Mr. Reed:
You have requested an Attorney General's opinion on the following issue:
   Under Act 14 of 1987, what amount should be charged for filing  fees and/or court costs for juvenile division of circuit and probate court cases?
Section 9 of Act 14 of 1987 provides as follows:
   SECTION 9.  The laws of this State pertaining to fees to be collected for cases filed in the circuit court and in the probate court of each county shall not be applicable to cases filed in the juvenile division of the circuit court and the juvenile division of the probate court, and the amount of fees, if any, to be charged in cases filed in the juvenile division of the circuit court and in the juvenile division of the probate court shall be the same as now provided by law for cases filed in the juvenile court.
It is clear that Act 14 of 1987 does not require that filing fees are to be charged in cases filed in the juvenile division of the circuit court and the probate court in the same amount as filing fees are charged in other cases filed in the circuit court and the probate court.  Prior to the passage of Act 14 of 1987, there was no specific provision under the law which set our the amount of fees to be charged in cases filed in the juvenile court. Nor is there any law which now provides for filing fees to be charged in cases filed in the juvenile court.
It is, therefore, my opinion that no amount should be charged for filing fees for cases filed in the juvenile division of the circuit court or in the juvenile division of the probate court.
This opinion, which I hereby approve, was prepared by Assistant Attorney General Mary Beth Sudduth.